UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7647



JOSE LOPEZ,

                                             Plaintiff - Appellant,


     versus


S.   K.  YOUNG;   RICHARD   PHILLIPS;   OFFICER
D. GREER; SERGEANT BURTIN; LIEUTENANT RAYNOLDS,
or   Reynolds;   CORRECTIONAL   OFFICER   KING;
BUCHANAN; YATES; MS. YEARY; BELLAMY; LIEUTENANT
COLLINS; CORRECTIONAL OFFICER MICHAEL FLEMING;
CORRECTIONAL OFFICER TOMMY JACKSON; NURSE TAMMY
THOMAS; LIEUTENANT DONNIE LESTER; BENTLEY;
ANDERSON; F. WILLIS; TERESA L. JOHNSON; MR.
PHILLIPS, Assistant Warden of Programs; MS.
BAKER; BLILEY; BRIAN KISER; R. A. YOUNG; PAUL
OHAI, M.D.; KENNETH SLATER, M.D.,


                                            Defendants - Appellees,

          and


NURSE SHERRY    STAFFORD; NURSE VICKY HARBER;
NURSE HARPER;   MS. MCCURRY; MS. BERRY; SMITH;
MS. MULLINS;     MEDICAL DEPARTMENT; GRIEVANCE
DEPARTMENT;     INSTITUTIONAL   ADMINISTRATORS,
Wallens Ridge   State Prison,


                                                        Defendants.
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-876)


Submitted: February 24, 2005              Decided:     March 7, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Lopez, Appellant Pro Se.     Pamela Anne Sargent, Assistant
Attorney   General,  Richmond,   Virginia;   Peter  Duane   Vieth,
WOOTENHART, PLC, Roanoke, Virginia; Edward Joseph McNelis, III,
Coreen Antoinette Bromfield, RAWLS & MCNELIS, P.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

           Jose Lopez appeals from the district court’s order in his

42 U.S.C. § 1983 (2000) action that granted summary judgment to

certain defendants and dismissed certain claims for failure to

exhaust state remedies or failure to state a claim.          This Court has

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders.              28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).       A final decision is one that “ends the

litigation on the merits and leaves nothing for the court to do but

execute the judgment.”        Catlin v. United States, 324 U.S. 229, 233

(1945).   When a district court dismisses fewer than all claims as

to the order, it is neither a final order nor an appealable

interlocutory or collateral order.          See Baird v. Palmer, 114 F.3d

39, 42 (4th Cir. 1997).

           We deny Lopez’s motion to lift stay and for leave to file

an interlocutory appeal and dismiss the appeal as interlocutory.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED




                                    - 3 -